DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance
The Office has withdrawn the rejections set forth in the Final Rejection mailed 3/10/2021.  Applicant’s arguments, filed 4/7/2021, have been fully considered and are persuasive.  The claims are allowable in light of Applicant’s amendments and remarks, submitted 4/7/2021.   See, for example, the remarks set forth on pages 8-9.



After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  







Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



April 10, 2021